Title: To James Madison from Richard Rush, 31 May 1816
From: Rush, Richard
To: Madison, James



May 31, 1816

I am of opinion the seventh additional article of the constitution, which provides that "no person shall be held to answer for a capital or otherwise infamous crime, unless on a presentment or indictment of a grand jury, except in cases arising in the land or naval forces, or in the militia when in actual service in time of war or publick danger,” does not exclude the jurisdiction of courts martial over military offences of a capital nature, committed by a soldier belonging to the regular army, in time of peace.

R.R.

